PER CURIAM.
Appellants in this dissolution of partnership action appeal from the trial court’s denial of a formal accounting after the court made an explicit finding that the parties had formed a partnership. Section 620.665(4), Florida Statutes (1989), provides that a “partner shall have the right to a formal account of partnership affairs at any ... reasonable time.” [Emphasis supplied]. The single question remaining is whether the court, in the exercise of its discretion, may deny a partner an accounting on grounds that the partnership was of a short duration and was financially uncomplicated. We conclude that it may not in light of the plain language of the statute. See also 8 Fla.Jur.2d Business Relationships § 588 (1978).
Reversed and remanded.